Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 were previously pending and subject to a non-final Office Action having a notification date of October 6, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on January 6, 2022 (the “Amendment”), amending claims 3, 5, 6, and 12 and adding new claims 32 and 33  The present Final Office Action addresses pending claims 1-16, 32, and 33 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b) and 102 set forth in the non-final Office Action have been fully considered and are persuasive.  These rejections have therefore been withdrawn.
However, Applicant’s amendments to the claims raise new rejections under 35 USC 112(b) that are presented herein. Furthermore, the claims continue to be rejected under 35 USC 101 and 103.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
Starting at page 7 of the Amendment, Applicant takes the position that the present claims do not recite “social activities,” “teaching,” “following rules or instructions,” or other concepts 
Determining and displaying patient goals to a user on a user interface to improve disease management based on user information and stored protocols and selecting and displaying content items based on the goal and user information relates to managing human behavior/interactions between people (e.g., doctor/patient relations/consultations, teaching, following rules).  For instance, doctors for many years have determined “patient goals” to improve disease management (e.g., maintain glucose levels in particular ranges) based on patient data and stored protocols for disease management (e.g., various processes for maintaining glucose levels in particular ranges), and then selected/determined “content items” (e.g., particular guidelines, dietary instructions, informational brochures, etc.) based on the goal and the patient’s data, for purposes of improving patient outcomes.  Furthermore, determining goals and selecting content is similar to a mental process that a neurologist should follow when testing a patient for nervous system malfunctions.  In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).  MPEP 2106.04(a)(2)(II)(C)(iii).
The limitations directed to the database, user interface, memory, processor, and displaying the goal/content on the user interface do not take the claim out of the above category of abstract ideas because they merely amount to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
At pages 7-8 of the Amendment, Applicant then takes the position that the present claims are similar to those in DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014) because the present claims allegedly “[address] a challenge of selecting relevant content from a computer-based content database” and “are rooted in computer technology to overcome a DDR.
Unlike the claims in DDR which were found to be rooted in computer technology to overcome a problem specifically arising in the realm of computer networks, the present claims are directed to how to more effectively counsel or educate patients to modify their behavior to attain improved patient health outcomes (e.g., see at least [0005], [0007], [0033], and [0054] of the present application).  In fact, [0034] of the present application even notes how features of the present invention “can be based on behavioral science techniques that are designed to modify patient behavior.”  Accordingly, the present claims are not directed to the alleged “challenge of selecting relevant content from a computer-based content database” but instead are at least directed to counseling patients to modify their behavior to attain improved health outcomes which is an abstract idea (e.g. certain methods of organizing human behavior as discussed above).  Again, the limitations directed to the database, user interface, memory, processor, and displaying the goal/content on the user interface do not take the claim out of the above category of abstract ideas because they merely amount to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
At pages 9-10 of the Amendment, Applicant then takes the position that the present claims are similar to the claim in Examiner 42 of the USPTO patent eligibility examples because the user database, content database, UI, memory, etc. of the present claims are not intended to monopolize the judicial exception but instead integrate the judicial exception into “a practical application of managing disease management goals for a patient.”  The Examiner disagrees at least because managing disease management goals for a patient is part of the abstract idea rather 
Regarding Applicant’s position at pages 10-11 of the amendment that the content database storing content items related to recommended lifestyle choices and protocols for disease management, the memory determining patient goals based on the user information and the stored protocols, the memory selecting content based on the goals, etc. are not well-understood, routine, conventional activity in the field, the Examiner has not taken the position that such limitations are well-understood, routine, conventional activity in the field.  Nevertheless, the limitations still do not result in patent-eligible subject matter for all of the reasons presented herein.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
Most of Applicant’s arguments with respect to the claim rejections under 35 USC 102/103 are moot in view of the new grounds of rejection set forth herein.
Regarding Applicant’s position at page 15 of the Amendment that the user interfaces of Soyao that allow a patient to enter patient data do not amount to “prompting” the user to enter goal tracking information, the Examiner disagrees.  The Examiner is interpreting “prompting” to mean to cause to bring about or to assist or encourage to say something, and Applicant has not asserted “prompting” to have another meaning.  In this regard, the data entry fields of the user 


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-16, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stored protocols" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the one or more patient monitoring devices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6, 7, and 32 are rejected for depending from rejected claim 1.
Claim 11 recites the limitation "the user interaction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-16 are rejected for depending from rejected claim 11.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 32, and 33 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 and 32 are directed to a system (i.e., a machine) while claims 8-16 and 33 are directed to a method (i.e., a process).  Accordingly, claims 1-16, 32, and 33 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).



A system for displaying one or more disease management goals to a patient, comprising: 
a user database comprising at least one of measured patient disease management data and user-derived patient disease management data; 
a content database comprising content items related to recommended lifestyle choices and protocols for disease management; 
an interactive user interface configured to display and receive input for user information into the system; and 
a memory having instructions that when run on a processor will perform a method comprising: 
determining a patient goal related to improving disease management based on the user information and the stored protocols for disease management and displaying the patient goal to the user on the interactive user interface; and 
selecting one or more content items from the content database based on at least the determined patient goal and the user information and displaying the selected one or more content items to the user on the interactive user interface.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining and displaying patient goals to a user on a user interface to improve disease management based on user information and stored protocols and selecting and displaying content items based on the goal and user information 
The limitations directed to the database, user interface, memory, processor, and displaying the goal/content on the user interface do not take the claim out of the above categories of abstract ideas because they merely amount to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 6, 13, 14, 15, 32, and 33 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 6 and 15, these claims call for determining a new patient goal which further concerns patient/physician relations (“certain methods of organizing human activity”) and can be practically performed in the human mind (“mental processes”).

-In relation to claim 14, this claim call for selecting and displaying additional content items which further concerns patient/physician relations (“certain methods of organizing human activity”).
In relation to claims 32 and 33, these claims call for requesting the user to provide patient goal inputs which further concerns patient/physician relations (“certain methods of organizing human activity”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for displaying one or more disease management goals to a patient, comprising: 
a user database (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) comprising at least one of measured patient disease management data and user-derived patient disease management data (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
a content database (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) comprising content items related to recommended lifestyle choices and protocols for disease management (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
an interactive user interface configured to display and receive input for user information into the system (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a memory having instructions that when run on a processor will perform a method (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) comprising: 
determining a patient goal related to improving disease management based on the user information and the stored protocols for disease management and displaying the patient goal to the user on the interactive user interface (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
selecting one or more content items from the content database (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) based on at least the determined patient goal and the user information and displaying the selected one or more content items to the user on the interactive user interface (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the database, user interface, memory, processor, and displaying the goal/content on the user interface, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations reciting how the user database includes at least one of measured patient disease management data and user-derived patient disease management data and how the content database includes content items related to recommended lifestyle choices and protocols for disease management, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no 
For these reasons, representative independent claim 1 and analogous independent claim 8 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 8 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 9: These claims recite how the patient is diabetic, the disease management is diabetes management, and the disease is diabetes and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 3 and 10: These claims recite various types of goals (e.g., physical activity, diet, data logging) and thus do no more than generally link use of the abstract idea to a particular 
Claims 4, 5, 11, and 12: These claims recite how the patient data is obtained from various different types of patient monitoring devices and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 7 and 16: This claim recites a chatbot for receiving the patient data and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 13: This claim calls for using the interactive user interface to prompt the patient which amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).  Furthermore, this claim calls for updating the user information which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)) and conventional activity (see MPEP § 2106.05(II)(iii) - updating logs).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
Regarding the additional limitations of the database, user interface, memory, processor, and displaying the goal/content on the user interface, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations reciting how the user database includes at least one of measured patient disease management data and user-derived patient disease management data and how the content database includes content items related to recommended lifestyle choices and protocols for disease management, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-16, 32, and 33 are ineligible under 35 USC §101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0216413 to Soyao et al. (“Soyao”) in view of U.S. Patent App. Pub. No. 2011/0125680 to Bosworth et al. (“Bosworth”):
Regarding claim 1, Soyao discloses a system for displaying one or more disease management goals to a patient (Figures 1-3 and [0079]-[0081] illustrate/discuss a system for analyzing patient data to generate insights and display quests with disease management goals per [0098], [0128] and Figure 11), comprising: 
a user database comprising at least one of measured patient disease management data ([0076]-[0077] discusses devices that detect/measure patient data and send the same to platform 14 which would then be stored in some “user database” of storage medium 380) and user-derived patient disease management data ([0086] and [0213] discuss receiving and storing patient health data inputs at platform 14 which would then be stored in the user database of storage medium 380); 
a content database comprising content items related to recommended lifestyle choices ([0123], [0124], and [0198] discuss how quests can be presented to provide educational/lifestyle/wellness information/resources while [0109] notes how the quests are stored at platform 14 which would be in some “content database” of the platform 14) and protocols for disease management ([0230] discusses how analytics module 350 of platform 14 can recommend particular nutrition diets (“protocols”) based on a goal weight (which would be for “disease management” per [0051] and [0054]), where such nutrition diets would also be stored in the content database of platform 14, and where recommendation of such nutrition diets would be in the form of some sort of content presented to the patient to inform them of the nutrition diets); 
an interactive user interface configured to display and receive input for user information into the system (Figures 10-12 and 27-33 illustrate a user interface for displaying and receiving user input information into the system); and 
a memory having instructions ([0044] discloses a memory with instructions) that when run on a processor (processor 310 in Figure 3) will perform a method comprising: 
determining a patient goal ([0132] and [0171] discuss weight goals) related to improving disease management ([0051] and [0054] note how diet/nutritional interventions (which would affect weight) are related to disease management) based on the user information (a weight goal would be at least partially based on the patient’s current weight while [0171] discusses determining a patient weight goal based on a patient’s water retention (based on the user information)) and the stored protocols (the above-noted stored nutrition diets (“stored protocols”) would be known to affect a patient’s weight in a particular way (e.g., either up, down, or maintaining a constant weight); accordingly, in order for the goal to be a realistic goal, the determined patient goal would be at least partially based on the stored nutritional protocols (e.g., based on the known weight ranges attainable by implementation of the stored nutritional protocols) for disease management ([0051] and [0054] discusses how nutrition diets are related to disease management) and displaying the patient goal to the user on the interactive user interface (Figure 11 illustrates a weight, blood pressure, and blood sugar goals); and 
selecting one or more content items from the content database based on at least the determined patient goal and the user information ([0230] discusses recommending a nutrition diet (content item per the above) based on goal weight (patient and displaying the selected one or more content items to the user on the interactive user interface (Figure 27 and [0084]-[0085] illustrate/discuss a plurality of widgets).
While Soyao discloses how analytics module analyzes patient data to generate insights and display quests with disease management goals per [0098] and [0128] and also discloses determining patient goals (e.g., [0132] and [0171] discuss weight goals) as noted above, it might be interpreted that Soyao does not specifically disclose the instructions of the memory that when run on the processor to specifically determine the patient goal.
Nevertheless, Bosworth teaches ([0018] and [0034]) that it was known in the healthcare informatics art for a coaching engine to automatically generate a user goal based on patient information and a health coaching protocol to advantageously reduce health risks to the patient thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the instructions of the system of Soyao to determine the health goal based on user information and stored protocols as taught by Bosworth to advantageously reduce health risks to the patient thereby improving patient health.

Regarding claim 2, the Soyao/Bosworth combination discloses the system of Claim 1, further including wherein the patient is a diabetic patient and the disease management is diabetes management (see [0135] and Fig.11 and Fig. 12 of Soyao, patient Sally Hills is a Type II Diabetes patient and is taking drug M for controlling her condition).
wherein the patient goal is selected from a group consisting of: a physical activity based goal, a diet based goal, and a data logging based goal ([0092] and [0115] of Soyao disclose exercise and fitness goal, nutrition intake related goal; see Fig. 11 and [0132] of Soyao, patient’s goal is to monitor weight, blood pressure goal and blood sugar).

Regarding claim 4, the Soyao/Bosworth combination discloses the system of Claim 1, further including wherein the measured patient disease management data is data obtained from one or more patient monitoring devices (see [0076] of Soyao, external devices 17 are various devices having sensors for detecting patient data, such as smart watches, sleep and fitness trackers, weight scales, blood pressure cuffs, pulse oximeters, etc.).

Regarding claim 5, the Soyao/Bosworth combination discloses the system of Claim 1, further including wherein the one or more patient monitoring devices are selected from a group consisting of: a smart diabetes monitor, a smart insulin pen, a smart insulin pump, and a fitness tracker (see [0076] of Soyao, external devices 17 are various devices having sensors for detecting patient data, such as sleep and fitness trackers).

Claims 8, 9, 10, 11, and 12 are rejected in view of the Soyao/Bosworth combination as respectively discussed above in relation to claims 1, 2, 3, 4, and 5.

Regarding claim 13, the Soyao/Bosworth combination discloses the method of Claim 11, further including:
initiating the patient goal upon receipt of a user confirmation of the patient goal (see [0171] of Soyao which discusses goal setting while Fig. 11 illustrates how the patient can confirm/create the quest which would confirm the goal); 
prompting, with the interactive user interface, the user to enter goal tracking information indicative of progress toward the patient goal (per [0098] of Soyao, patient 18 can fulfill specific goals by, for example, engaging in real-life actions, and/or recording his or her actions in application 100 through various types of data entry by the patient 18, including text, photo, video, etc.; also, Fig. 10 of Soyao shows how the patient can enter information on diet intake, weight, vitals and medication intake etc. to track their progress toward the goal; also, Fig. 33 allows a user to track their weight); and 
updating the user information based on the goal tracking information (per [0140] and Fig. 17 of Soyao, an application may be used to generate report regarding the patient’s information and updating patient’s progress; also, [0235] of Soyao discusses how analytics module tracks, visualizes and analyzes patient data to generate insights and updating patient’s information regarding factors that contributing to Patient adherence, Healthy eating, Exercise behaviors, Knowledge retention, Quality of communication, Symptom control etc.).

Regarding claim 14, the Soyao/Bosworth combination discloses the method of Claim 13, further including:
selecting one or more additional content items from the content database based on at least the patient goal, the user information, and the goal tracking information (see Fig. 27 and [0084]-[0085], [0128] of Soyao, whereby additional content items/widgets can be selected by the user and displayed on the interface based on disease, condition, etc.; in the ; and 
displaying the selected one or more additional content items to the user on the interactive user interface (as noted above per Figure 27 and [0085], the widgets are displayed).

Regarding claim 32, the Soyao/Bosworth combination discloses the system of Claim 1, further including wherein the processer is configured to display a notification on the interactive user interface requesting the user to provide an input related to the determined patient goal using the interactive user interface (per [0098] of Soyao, patient 18 can fulfill specific goals by, for example, engaging in real-life actions, and/or recording his or her actions in application 100 through various types of data entry by the patient 18, including text, photo, video, etc.; also, Fig. 10 of Soyao shows how the patient can enter information on diet intake, weight, vitals and medication intake etc. to track their progress toward the goal; also, the interface of Fig. 33 is a notification that allows a user to provide input related to their weight which would be related to the weight goal; still further, [0093], [0138], and [0161] all discuss how notifications can be presented regarding widgets to monitor adherence to quests, where certain widgets (e.g., Figs. 28-34) allow patients to provide input regarding their goal).

Claim 33 is rejected in view of the Soyao/Bosworth combination as discussed above in relation to claim 32.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0216413 to Soyao et al. (“Soyao”) in view of U.S. Patent App. Pub. No. 2011/0125680 to Bosworth et al. (“Bosworth”) as respectively applied to claims 1 and 11 above, and further in view of U.S. Patent App. Pub. No. 2018/0060494 to Dias et al. (“Dias”):
Regarding claim 6, the Soyao/Bosworth combination discloses the system of Claim 1, but appears to be silent regarding the method further comprising determining a new patient goal related to improving disease management based at least in part on tracking a past patient goal related to improving disease management determined based on the user information and the stored protocols for disease management.
Nevertheless, Dias teaches ([0148]) that it was known in the healthcare informatics art for a care plan creation/update engine to monitor a patient’s adherence to a personalized care plan related to disease management ([0002]) and determine an alternate goal based on the patient’s progress towards an original goal of the care plan if the patient is not meeting the requirements of the original goal to advantageously determine a goal that the patient is more likely to be able to accomplish, thereby improving patient outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a new patient goal related to improving disease management based in part on tracking a past patient goal in the system of the Soyao/Bosworth combination as taught by Dias to advantageously determine a goal that the patient is more likely to be able to accomplish, thereby improving patient outcomes.  As already taught by the Soyao/Bosworth combination, the past patient goal is related to improving disease management (again, past goal is related to improving disease management per [0128] of determined based on the user information (a weight goal would be at least partially based on the patient’s current weight while [0171] of Soyao discusses determining a patient weight goal based on a patient’s water retention (based on the user information)) and the stored protocols for disease management (the stored nutrition diets (“stored protocols”) of [0230] of Soyao would be known to affect a patient’s weight in a particular way (e.g., either up, down, or maintaining a constant weight); accordingly, in order for the goal to be a realistic goal, the determined patient goal would be at least partially based on the stored nutritional protocols (e.g., based on the known weight ranges attainable by implementation of the stored nutritional protocols); also, Bosworth teaches ([0018] and [0034]) that it was known in the healthcare informatics art for a coaching engine to automatically generate a user goal based on patient information and a health coaching protocol to advantageously reduce health risks to the patient thereby improving patient health; therefore, similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the past patient goal to have been determined based on the user information and the stored protocols to advantageously reduce health risks to the patient thereby improving patient health).

Claim 15 is rejected in view of the Soyao/Bosworth/Dias combination as discussed above in relation to claim 6

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0216413 to Soyao et al. (“Soyao”) in view of U.S. Patent App. Pub. No. 2011/0125680 to Bosworth et al. (“Bosworth”) as respectively applied to claims 1 and 11 above, and further in view of U.S. Patent App. Pub. No. 2016/0110502 to Bronson et al. (“Bronson”):
Regarding claim 7, the Soyao/Bosworth combination discloses the system of Claim 1, and further discloses various user interfaces to receive the user-derived patient disease management data from the user (e.g., see Figures 16 and 28-34).
However, the Soyao/Bosworth combination appears to be silent regarding a chatbot configured to receive the user-derived patient disease management data from the user.
Nevertheless, Bronson teaches ([0011] and [0040]) that it was known in the healthcare informatics art to obtain data from a patient via a patient specific questions from a chatbot to advantageously assist the patient in managing behavior for optimal disease treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a chatbot for receiving the user-derived patient disease management data from the user in the Soyao/Bosworth combination as taught by Bronson to advantageously assist the patient in managing behavior for optimal disease treatment.

	Claims 16 is rejected in view of the Soyao/Bosworth/Bronson combination as discussed above in relation to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686